Name: Commission Regulation (EEC) No 183/88 of 22 January 1988 amending Regulation (EEC) No 1754/87 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1987/88
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 No L 19/ 1723 . 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 183/88 of 22 January 1988 amending Regulation (EEC) No 1754/87 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1987/88 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Whereas Commission Regulation (EEC) No 3863/87 of 21 December 1987 suspending the issuing of STM licences for seed potatoes (') suspended issue of licences, up to 31 January 1988, since there was a risk that the ceiling set by Commission Regulation (EEC) No 1754/87 (2) would be exceeded and that the market would be seriously disturbed ; Whereas the market situation now permits an increase in the indicative ceiling for certain varieties and resumption of the issuing of licences for these varieties ; whereas Regulation (EEC) No 1754/87 should therefore be amended and the suspension of the issuing of STM licences ended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Seeds, Article 1 In Article 1 of Regulation (EEC) No 1754/87, ' 17 818 tonnes' is replaced by ' 19 600 tonnes'. This additional quantity to the indicative ceiling for the 1987/88 marketing year may be used for the issuing of licences for the varieties listed in the Spanish national catalogue of seed potato varieties . Article 2 Regulation (EEC) No 3863/87 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 363, 23 . 12. 1987, p . 34. (4 OJ No L 166, 25. 6 . 1987, p . 12.